EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Burr on 17 February 2021.
The application has been amended as follows: 

9. (Currently Amended)	The method for regenerating an exhaust gas filter according to claim 1, wherein the filter does not comprise an oxidation catalyst.

10. (Currently Amended)	An exhaust gas filter impregnation system, comprising:
	an exhaust gas filter placed in an exhaust gas flow path;
	a supplier for supplying a liquid comprising urea having 50% by mass or more of a component having a boiling point of 550 °C or less to the exhaust gas filter;
	a temperature sensor placed in the exhaust gas flow path; and
	an automatic controller that permits the supplier to perform supply of the liquid comprising urea when a temperature measured by the temperature sensor is at least 40 °C lower than the boiling point.

comprising urea toward the exhaust gas filter.

12. (Currently Amended)	The exhaust gas filter impregnation system according to claim 10, wherein the exhaust gas filter is placed in a liquid reservoir provided in the exhaust gas flow path, and the supplier is capable of supplying the liquid comprising urea to the liquid reservoir.

14. (Currently Amended)	The exhaust gas filter impregnation system according to claim 10, wherein the supplier supplies the liquid comprising urea at a downstream of an oxidation catalyst provided in the exhaust gas flow path.

15. (Currently Amended)	The exhaust gas filter impregnation system according to claim 10, wherein the automatic controller permits the supplier to perform supply of the liquid comprising urea when a temperature measured by the temperature sensor is at least 60 °C lower than the boiling point.

17. (Cancelled)

18. (Currently Amended)	The exhaust gas filter impregnation system according to claim 10, wherein the automatic controller is capable of giving instruction to the supplier comprising urea of 0.05 L or more and 1 L or less per 1 L of the volume of the filter.

21. (Currently Amended)	The exhaust gas filter impregnation system according to claim 10, wherein the filter does not comprise an oxidation catalyst.

23. (Currently Amended)	The exhaust gas filter impregnation system according to claim 10, wherein the exhaust gas filter impregnation system is mounted on a vehicle, and comprises a connection portion for supplying the liquid comprising urea to the supplier from outside the vehicle.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a supplier in claims 10-15, 18, and 22-23 and an automatic controller in claims 10, 15, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Allowable Subject Matter
Claims 1-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including a step 3 of supplying an oxygen-containing gas at a temperature exceeding 550 °C to the filter to burn the soot in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 10, the combination including the liquid comprising urea in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Thomas et al. (US 2016/0160723 A1; hereinafter Thomas) and Boger et al. (US 2013/0045139 A1; hereinafter Boger).  Thomas discloses an exhaust gas filter impregnation system, comprising: an exhaust gas filter [72] placed in an exhaust gas flow path [48]; a supplier [70, 73, 75] for supplying a liquid having 50% by mass or more of a component (water) having a boiling point of 550° C or less (100° C) to the exhaust gas filter [72]; a temperature sensor (see paragraph 0046; “measuring an exhaust gas temperature”) placed in the exhaust gas flow path [48]; and an automatic controller [12] that permits the supplier [70, 73, 75] to perform supply of the liquid when a temperature measured by the temperature sensor is at least 40° C lower than the boiling point (100 °C) (paragraphs 0015, 0023, 0026, 0030, 0046-0047, and Figures 1-2; wherein water is supplied when exhaust gas temperature is less than 100 °C (i.e., boiling point), including when exhaust gas temperature is at least 40 °C lower than 100 °C).  However, Thomas neither discloses nor renders obvious the liquid being urea.  Similarly, Boger discloses an exhaust gas filter impregnation system, comprising: an exhaust gas filter [100] placed in an exhaust gas flow path (see [120]); a supplier [130] for supplying a liquid [110] having 50% by mass or more of a component (water) having a boiling point of 550 °C or less (100 °C) to the exhaust gas filter [100]; a temperature sensor (see paragraphs 0024-0027; wherein it is inherent that exhaust and/or filter temperature must be sensed/measured) placed in the exhaust gas flow path (see [120]); and an automatic controller that permits the supplier [130] to perform supply of the liquid [110] when a temperature measured by the temperature sensor is at least 40 °C lower than the boiling point (paragraphs 0021-0022, 0024-0027, 0047, and Figure 2A; wherein work fluid is introduced at least 50 °C below its boiling point).  However, Boger neither discloses nor renders obvious the liquid being urea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746